NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0126n.06
                           Filed: November 24, 2004

                                          Case No. 02-2091

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


NANCY LOUISE ABERNATHY,                   )
                                           )
      Petitioner-Appellant,                )
                                           )                   ON APPEAL FROM THE
             v.                           )                    UNITED STATES DISTRICT
                                           )                   COURT FOR THE WESTERN
JOAN YUKINS, Warden,                      )                    DISTRICT OF MICHIGAN
                                           )
      Respondent-Appellee.                )
                                           )
__________________________________________

BEFORE: SUHRHEINRICH, BATCHELDER, and COLE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Nancy Louise Abernathy (“Abernathy”)

appeals the district court’s denial of her petition for habeas review. Specifically, Abernathy alleges

that the district court unreasonably applied Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052

(1984), in finding that her trial attorney was not constitutionally ineffective for asserting

simultaneous defenses of innocence and insanity to the charge that she murdered her daughter-in-

law. Additionally, Abernathy argues that because the district court denied Abernathy’s request to

hold an evidentiary hearing, the record is insufficient for this Court to determine whether the district

court unreasonably applied Strickland.

       A court may decide an ineffective assistance of counsel claim on a trial record “when the

record is adequate to assess the merits of the defendant’s allegations.” United States v. Hill, 142 F.

3d 305, 308 (6th Cir. 1998). We find that the district court did not err in ruling on the habeas
petition without holding an evidentiary hearing because the record was sufficiently developed, as

reflected in the district court’s opinion. After carefully reviewing the record, the applicable law, the

parties’ briefs, and counsels’ arguments, we are convinced that the district court did not err in its

conclusions. As the district court’s opinion, which incorporates the Magistrate judge’s report and

recommendation, carefully and correctly sets out the law governing the issues raised, and clearly

articulates the reasons underlying its decision, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                   2